FILED
                            NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID E. EDWARDS,                                No. 12-15845

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00298-LKK-
                                                 DAD
  v.

PECK, Cpt.,                                      MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner David E. Edwards appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his right to adequate sanitation by prohibiting him from possessing a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plastic bucket that he used to wash clothing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001).

We affirm.

      The district court properly granted summary judgment because Edwards

failed to raise a genuine dispute of material fact as to whether defendants’ removal

of a plastic bucket that Edwards used to wash his personal, as opposed to state-

issued, clothing was sufficiently grave to form the basis of an Eighth Amendment

violation. See Wilson v. Seiter, 501 U.S. 294, 298 (1991) (“[O]nly those

deprivations denying ‘the minimal civilized measure of life’s necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” (quoting

Rhodes v. Chapman, 452 U.S. 447, 347 (1981)).

      AFFIRMED.




                                          2                                      12-15845